UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


CLIFTON ALLEN WHITE,                  
              Petitioner-Appellant,
                 v.
                                                  No. 00-3
R. C. LEE, Warden, Central Prison,
Raleigh, North Carolina,
               Respondent-Appellee.
                                      
           Appeal from the United States District Court
     for the Western District of North Carolina, at Charlotte.
              Richard L. Voorhees, District Judge.
                        (CA-98-543-3-V)

                      Argued: September 26, 2000

                      Decided: December 8, 2000

     Before NIEMEYER and TRAXLER, Circuit Judges, and
   Frederick P. STAMP, Jr., Chief United States District Judge
 for the Northern District of West Virginia, sitting by designation.



Affirmed by unpublished opinion. Judge Traxler wrote the opinion,
in which Judge Niemeyer and Chief Judge Stamp concurred.


                             COUNSEL

ARGUED: Jonathan Edward Broun, CENTER FOR DEATH PEN-
ALTY LITIGATION, INC., Durham, North Carolina, for Appellant.
Edwin William Welch, Special Deputy Attorney General, NORTH
CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North Caro-
2                           WHITE v. LEE
lina, for Appellee. ON BRIEF: Noell P. Tin, RAWLS & DICKIN-
SON, P.A., Charlotte, North Carolina, for Appellant.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

TRAXLER, Circuit Judge:

   Clifton Allen White appeals the district court’s denial of his peti-
tion for writ of habeas corpus, see 28 U.S.C.A. § 2254 (West 1994 &
Supp. 2000), in which he challenges his conviction in North Carolina
state court for the capital murder of Kimberly Ewing. We affirm.

                                  I.

   In May 1989, Clifton Allen White stabbed Kimberly Ewing to
death. The North Carolina Supreme Court summarized the evidence
as follows:

    The evidence presented at trial tended to show that defen-
    dant had known Ewing for about two weeks prior to her
    death. They met through Ewing’s roommate, Wendy Gib-
    son, whom defendant had recently met at a bar. Defendant
    often visited Gibson at Ewing’s home.

    On the night of Friday, 5 May 1989, defendant and Ewing
    went to a party with some friends. At the party, Ewing
    became upset with defendant for handing some syringes to
    one of her friends who had a drug problem. Defendant left
    the party and went to see Gibson at the Waffle House, where
    she worked. Ewing also went to the Waffle House and again
    argued with defendant about the syringes. They eventually
    stopped arguing, and when Gibson got off work, the three
                       WHITE v. LEE                             3
went to Ewing’s home. Gibson and Ewing went to their
respective bedrooms, and defendant slept on the couch.

The next day, defendant and Ewing again argued, but ulti-
mately seemed to resolve the dispute. The three went to sev-
eral bars that afternoon and returned to Ewing’s home that
evening. Around 10:00 p.m., the three left Ewing’s home.
Ewing took defendant to a convenience store near her home,
and then [s]he drove Gibson to the Waffle House for work.
Ewing ate dinner at the Waffle House, then left between
11:30 p.m. and midnight to return home.

At around 11:00 p.m., defendant took a taxi cab from the
convenience store to the road where Ewing’s house was
located. Defendant told the cab driver that he was upset with
his girlfriend, who had left him and had taken everything,
and he was going to "kick ass" and kill her. When defendant
got out of the cab, he told the driver that he was going to
steal her VCR and sell it for drugs to pay for the cab ride.
The driver declined the offer and drove away.

Defendant drove Ewing’s car to a friend’s house early Sun-
day morning. He exchanged Ewing’s microwave, stereo,
speakers, and some jewelry for drugs. He also gave away
some of Ewing’s clothing. Defendant said that he had
argued with his girlfriend and had taken the things that he
had bought her. He later drove away in Ewing’s car.

Gibson returned home Sunday morning. She discovered that
Ewing’s car, stereo, television, VCR, and microwave were
missing. She then found Ewing dead in her bedroom. Ewing
was naked and covered in blood, and her hands were tied
behind her back with an electrical cord. Ewing had been cut
and stabbed in the neck and beaten over the head with a
blunt object. A fireplace shovel was found in her bedroom,
and a paring knife was missing from the house.

On 16 May 1989, defendant was arrested in Florida. In a
statement to police, defendant said he "got messed up on
some drugs" one night and killed his girlfriend’s roommate
4                           WHITE v. LEE
    when she came home. He said he took a cab to Ewing’s
    house, climbed in a window, and waited for her. When she
    arrived, he tied her hands behind her back. He then hit her
    in the head with a fireplace shovel and cut and stabbed her
    with a paring knife, killing her. He took the victim’s money
    and some of her possessions, traded them for cocaine, and
    drove her car to Florida.

State v. White, 471 S.E.2d 593, 596-97 (N.C. 1996). At trial, White
did not dispute that he killed Ewing. Rather, he contended that he
committed a lesser degree of homicide because the killing occurred
during an altercation with Ewing while he was under the influence of
alcohol and cocaine and that he never intended to kill her. The jury
rejected this defense and convicted White of first-degree murder on
the theories of premeditation and deliberation, and of lying in wait.
The jury also convicted White of first-degree kidnapping, larceny of
an automobile, robbery with a dangerous weapon, and second-degree
burglary on the basis of intent to commit larceny.*

   At the conclusion of White’s capital sentencing proceeding, see
N.C. Gen. Stat. § 15A-2000 (1999), the court submitted two statutory
aggravating factors to the jury: (1) that the murder was committed
during the commission of first degree kidnapping, second degree bur-
glary, and robbery with a dangerous weapon, see N.C. Gen. Stat.
§ 15A-2000(e)(5); and (2) that the murder was "especially heinous,
atrocious, or cruel," N.C. Gen. Stat. § 15A-2000(e)(9). The jury found
both aggravating circumstances to be present. Three statutory mitigat-
ing circumstances, six non-statutory mitigating circumstances, and the
"catch all" mitigating circumstance were also submitted to the jury.
See N.C. Gen. Stat. § 15A-2000(f). Seven mitigating factors were
found to exist by at least one juror each. However, the jury ultimately
concluded that the mitigating circumstances were insufficient to out-
weigh the aggravating circumstances and recommended a sentence of
death. The trial court imposed the death sentence as recommended. In
addition, the trial court imposed consecutive forty-year sentences for

  *White had been previously found guilty of all charges in August 1990
and sentenced to death for the murder of Ewing. On appeal, however, the
North Carolina Supreme Court reversed the convictions and remanded
for a new trial. See State v. White, 419 S.E.2d 557 (N.C. 1992).
                             WHITE v. LEE                              5
first-degree kidnapping, robbery with a dangerous weapon, and
second-degree burglary, and a consecutive ten-year sentence for felo-
nious larceny of an automobile.

  The North Carolina Supreme Court affirmed White’s conviction
and death sentence, see White, 471 S.E.2d at 605, and the United
States Supreme Court denied White’s petition for writ of certiorari,
see White v. North Carolina, 519 U.S. 936 (1996). White then filed
a motion for appropriate relief ("MAR"), see N.C. Gen. Stat. § 15A-
1415 (1999), in the Mecklenburg County Superior Court. Following
an evidentiary hearing, the state court denied the MAR and the North
Carolina Supreme Court denied certiorari.

   White then filed a petition for writ of habeas corpus, pursuant to
28 U.S.C.A. § 2254, in the federal district court. The district court,
adopting the recommendation of the magistrate judge, granted sum-
mary judgment to respondent and denied the petition. White filed a
notice of appeal to this court, and the district court granted a certifi-
cate of appealability. See 28 U.S.C.A. § 2253(c)(2) (West Supp.
2000).

                                   II.

   On appeal, White raises five claims for habeas relief, all of which
have been adjudicated on the merits by the North Carolina state
courts. Accordingly, we review White’s claims under 28 U.S.C.A.
§ 2254(d), as interpreted by the Supreme Court in Williams v. Taylor,
120 S. Ct. 1495 (2000).

   Under § 2254, we may not grant federal habeas relief unless we
conclude that North Carolina’s adjudication of the claim "was con-
trary to, or involved an unreasonable application of, clearly estab-
lished Federal law, as determined by the Supreme Court of the United
States." 28 U.S.C.A. § 2254(d)(1); see Williams, 120 S. Ct. at 1518.
A state court decision is "contrary to . . . clearly established Federal
law, as determined by the Supreme Court," 28 U.S.C.A. § 2254(d)(1),
"if the state court arrives at a conclusion opposite to that reached by
th[e] Court on a question of law or if the state court decides a case
differently than th[e] Court has on a set of materially indistinguish-
able facts," Williams, 120 S. Ct. at 1523. A state court decision "in-
6                            WHITE v. LEE
volve[s] an unreasonable application of[ ] clearly established Federal
law, as determined by the Supreme Court," 28 U.S.C.A. § 2254(d)(1),
if the state court decision "identifies the correct governing legal prin-
ciple from th[e] Court’s decisions but unreasonably applies that prin-
ciple to the facts of the prisoner’s case." Williams, 120 S. Ct. at 1523.
An objectively "unreasonable application of federal law is different
from an incorrect or erroneous application of federal law." Id. Thus,
"a federal habeas court may not issue the writ simply because that
court concludes in its independent judgment that the relevant state-
court decision applied clearly established federal law erroneously or
incorrectly. Rather, that application must also be unreasonable" for
habeas relief to be granted. Id. at 1522.

   White asserts that we should remand this case to the district court
for reconsideration of his petition in light of the Supreme Court’s
decision in Williams, which was issued after the district court’s deci-
sion but before briefing in this appeal. In Williams, the Supreme
Court affirmed this court’s interpretation of § 2254(d)(1) in Green v.
French, 143 F.3d 865 (4th Cir. 1998), with one exception. Although
the Court affirmed our holding that the "reasonableness" inquiry
under § 2254(d)(1) is an objective one, it did not adopt "our statement
that state courts unreasonably apply clearly established federal law
only when they ‘interpret[ ] or apply[ ]’ such law ‘in a manner that
reasonable jurists would all agree is unreasonable,’ Green, 143 F.3d
at 870, on the ground that this statement ‘would tend to mislead fed-
eral habeas courts by focusing their attention on a subjective inquiry
rather than on an objective one, Williams, 120 S. Ct. at 1522." Oken
v. Corcoran, 220 F.3d 259, 264 (4th Cir. 2000) (alterations in origi-
nal). White contends that the district court improperly relied upon the
"unreasonable jurist" standard in its denial of his § 2254 petition and,
therefore, that we should remand this case to the district court for
reconsideration. However, we review the district court’s grant of sum-
mary judgment to the respondent de novo, applying the same standard
of review applicable under 28 U.S.C.A. § 2254(d) to the state court’s
adjudication of petitioner’s claims on the merits. Therefore, remand
to the district court is unnecessary.
                             WHITE v. LEE                             7
                                  III.

                                  A.

   White’s first contention is that his death sentence must be reversed
because the trial court’s instruction on the "especially heinous, atro-
cious, or cruel" aggravating circumstance, see N.C. Gen. Stat. § 15A-
2000(e)(9), was unconstitutionally vague in violation of the Eighth
and Fourteenth Amendments to the United States Constitution.

   Under North Carolina law, a person may be sentenced to death if
the jury finds, as an aggravating circumstance, that "[t]he capital fel-
ony was especially heinous, atrocious, or cruel." N.C. Gen. Stat.
§ 15A-2000(e)(9). White’s jury was presented with this statutory
aggravating circumstance for consideration, along with the following
limiting instruction taken from North Carolina’s pattern jury instruc-
tions:

    Was this murder especially heinous, atrocious or cruel? In
    this context "heinous" means extremely wicked, shocking.
    "Atrocious" means outrageously wicked and vile. "Cruel"
    means designed to inflict a high degree of pain with utter[ ]
    indifference to, or even for the enjoyment of, the suffering
    of others. However, it is not enough that the murder was
    heinous, atrocious, and cruel, as those terms have been
    defined, but this murder must have been especially heinous,
    atrocious, and cruel, and not every murder is especially so.
    For this murder to have been especially heinous, atrocious,
    and cruel any brutality which was involved in it must have
    exceeded that which is normally present in any killing, or
    this killing must have been a consciousless or pitiless crime
    which was unnecessar[ily] torturous to the victim.

J.A. at 160-61. On direct appeal from White’s conviction, the North
Carolina Supreme Court summarily rejected White’s vagueness chal-
lenge under existing precedent. See White, 471 S.E.2d at 603. Specifi-
cally, in State v. Syriani, 428 S.E.2d 118 (N.C. 1993), the court had
rejected a vagueness challenge to the pattern jury instruction for the
(e)(9) circumstance because the instruction "incorporate[d] narrowing
definitions adopted by the [North Carolina Supreme] Court and
8                            WHITE v. LEE
expressly approved by the United States Supreme Court, or are of the
tenor of the definitions approved." Syriani, 428 S.E.2d at 141.

   A state’s capital sentencing scheme may not allow for the imposi-
tion of the death penalty in an arbitrary and capricious manner. See
Furman v. Georgia, 408 U.S. 238 (1972); Fisher v. Lee, 215 F.3d
438, 457 (4th Cir. 2000). In the case of statutory aggravating circum-
stances, a circumstance may not be so vague as to provide no mean-
ingful basis for distinguishing a death penalty case from other
murders. See Maynard v. Cartwright, 486 U.S. 356, 361-62 (1988);
Godfrey v. Georgia, 446 U.S. 420, 428 (1980); Fisher, 215 F.3d at
457. Such "[c]laims of vagueness . . . characteristically assert that the
challenged provision fails adequately to inform juries what they must
find to impose the death penalty and as a result leaves them and
appellate courts with the kind of open-ended discretion which was
held invalid in Furman." Maynard, 486 U.S. at 361-362.

   North Carolina’s "especially heinous, atrocious, or cruel" aggravat-
ing circumstance, standing alone, is unconstitutionally vague. See id.
at 364; Fisher, 215 F.3d at 458-59; Smith v. Dixon, 14 F.3d 956, 974
(4th Cir. 1994) (en banc). However, this does not end the inquiry. A
statutory circumstance that is alone too vague to provide meaningful
guidance to the sentencer may be accompanied by a limiting instruc-
tion which does provide sufficient guidance. See Shell v. Mississippi,
498 U.S. 1, 3 (1990) (Marshall, J., concurring); Fisher, 215 F.3d at
457-58. The North Carolina court has found that the limiting con-
struction placed upon its "heinous, atrocious, or cruel" aggravating
circumstance provides sufficient guidance to the sentencer to ensure
that the death sentence is not imposed in an arbitrary or capricious
manner. Because we cannot say that the state court’s rejection of
White’s vagueness challenge was contrary to or an unreasonable
application of the relevant Supreme Court precedents, White is not
entitled to habeas relief on this basis. See Fisher, 215 F.3d at 459.

                                   B.

   White next claims that his counsel was ineffective during the pen-
alty phase of his trial, in violation of his Sixth Amendment right to
effective assistance of counsel. White is also not entitled to habeas
relief on this basis.
                              WHITE v. LEE                               9
   The Sixth Amendment requires that "[i]n all criminal prosecutions,
the accused shall enjoy the right . . . to have the Assistance of Counsel
for his defence." U.S. Const. amend. VI. In order to satisfy the right,
the assistance must also be effective. See Strickland v. Washington,
466 U.S. 668, 686 (1984). To establish a claim that counsel was inef-
fective, the petitioner must demonstrate (1) that his "counsel’s repre-
sentation fell below an objective standard of reasonableness" in light
of the prevailing professional norms, id. at 688, and (2) that "there is
a reasonable probability that, but for counsel’s unprofessional errors,
the result of the proceeding would have been different," id. at 694.
"Unless a defendant makes both showings, it cannot be said that the
conviction or death sentence resulted from a breakdown in the adver-
sary process that renders the result unreliable." Id. at 687.

   In determining whether counsel’s performance was deficient, "[i]t
is all too tempting for a defendant to second guess counsel’s assis-
tance after conviction or adverse sentence, and it is all too easy for
a court, examining counsel’s defense after it has proved unsuccessful,
to conclude that a particular act or omission of counsel was unreason-
able." Id. at 689. Hence, "court[s] must indulge a strong presumption
that counsel’s conduct falls within the wide range of reasonable pro-
fessional assistance . . . [and] that under the circumstances, the chal-
lenged action might be considered sound trial strategy." Id. (internal
quotation marks omitted).

   White’s specific claim of ineffective assistance of counsel centers
on counsel’s decision to call White’s court-appointed psychiatrist, Dr.
John Billinsky, to testify concerning White’s diagnosed personality
disorder as support for mitigating circumstances to be submitted to
the jury. As a part of his testimony, Billinsky testified that White had
a history of habitual lying, which was a manifestation of his mental
illness. White contends that counsel’s decision to call Dr. Billinsky to
testify undermined White’s testimony that he was remorseful for hav-
ing committed the murder and, thereby, "effectively" deprived him of
his constitutional right to testify at sentencing. The state court rejected
this claim, finding that White’s trial counsel balanced the evidence
and reasonably concluded that, because Dr. Billinsky offered more
positive than negative conclusions, he should testify in support of mit-
igating circumstances to be submitted to the jury.
10                          WHITE v. LEE
   We cannot say that North Carolina’s rejection of White’s ineffec-
tive assistance of counsel claim was contrary to or an unreasonable
application of Supreme Court law governing such claims. Following
an evidentiary hearing, the state MAR court made various findings
and conclusions regarding White’s trial counsel and the strategy he
employed during the penalty phase of the trial. Trial counsel was
experienced in murder trials, having served both as a prosecutor and
defense counsel at various times in his career. Prior to White’s first
trial, counsel sought and obtained a court-appointment for a forensic
psychiatrist to evaluate White and ultimately retained Dr. Billinsky,
who was well-respected in his field. Dr Billinsky met with White and
evaluated him, as requested, and had White evaluated by a psycholo-
gist. Prior to the second trial, counsel relocated and re-interviewed
pertinent witnesses and Dr. Billinsky again met with White.

   During the penalty phase of the retrial, counsel presented testimony
of family, friends, mental health professionals, and prison guards at
Central Prison where White was incarcerated. This evidence tended
to show that White expressed remorse for the murder, that he had
adapted well to prison life during the four years of confinement prior
to his second trial, that he had been helpful to his cousin who had
been abused, that he was kind and considerate to the children of fam-
ily and friends, and that he came from an abusive family with sub-
stance addictions. After consultation with his counsel, White also
testified on his own behalf, expressing remorse and accepting respon-
sibility for killing Ewing.

   Dr. Billinsky, who had testified as an expert witness during the
guilt phase of the trial, was recalled to testify during the sentencing
phase of White’s trial. Dr. Billinsky testified that White had a mixed
personality disorder, with antisocial and narcissistic tendencies. Dr.
Billinsky’s overall evaluation of White, including his diagnosis that
White suffered from a personality disorder, was supported by his clin-
ical evaluations and by tests performed by the psychologist. Dr. Bil-
linsky also offered his opinion that White committed the murder of
Ewing while under the influence of a mental or emotional disturbance
and that White’s capacity to appreciate the criminality of his conduct
or to conform his conduct to the requirements of the law was impaired
at the time.
                              WHITE v. LEE                               11
   At the MAR hearing, White’s trial counsel testified that he recom-
mended that White testify because he believed it important that the
jury hear White express remorse and that they see him as an individ-
ual life worth saving. Counsel further testified that, although he knew
that White’s history of habitual lying was a part of his personality dis-
order, he balanced the evidence and concluded that the beneficial
aspects of Dr. Billinsky’s testimony outweighed this harmful fact.
Counsel believed that this testimony was important to support the mit-
igating circumstances that White committed the capital felony while
under the influence of a mental or emotional disturbance and that his
capacity to appreciate the criminality of his conduct or to conform his
conduct to the requirements of the law was impaired.

   We agree that counsel’s representation of White in this regard did
not fall "below an objective standard of reasonableness" in light of
prevailing professional norms. Strickland, 466 U.S. at 688. Counsel’s
recommendation that White testify in person was supported by sound
trial strategy, as was his decision to call Dr. Billinsky in support of
the other mitigating circumstances, and counsel’s approach to the sen-
tencing phase was one which we should not second guess. Indeed,
counsel’s strategy succeeded in persuading at least one member of
White’s first jury that both mitigating circumstances existed, and suc-
ceeded in persuading at least one member of White’s second jury that
White’s capacity to appreciate the criminality of his conduct or to
conform his conduct to the requirements of the law was impaired.
Finally, even were we to conclude that White’s counsel should not
have called Dr. Billinsky to testify, we are satisfied that "there is [no]
reasonable probability that, absent the [alleged] error[ ], the [jury] . . .
would have concluded that the balance of aggravating and mitigating
circumstances did not warrant death." Id. at 695. White’s jury was
already aware that White had given different versions of Ewing’s
murder, which allowed for an argument that White had lied, and at
least one member of the jury found as a mitigating circumstance that
White had indeed expressed remorse for the murder. Accordingly, we
conclude that the state court’s decision rejecting White’s claim that
he received ineffective assistance of counsel was neither contrary to
nor an unreasonable applicable of the principles set forth by the
Supreme Court in Strickland and White is not entitled to habeas relief
on this claim.
12                            WHITE v. LEE
                                   C.

   White next contends that the trial court improperly instructed the
jury on the defense of voluntary intoxication. In order to obtain a vol-
untary intoxication charge in North Carolina, a "defendant must pro-
duce substantial evidence which would support a conclusion by the
trial court that at the time of the crime for which he is being tried"
his "‘mind and reason were so completely intoxicated and overthrown
as to render him utterly incapable of forming a deliberate and premed-
itated purpose to kill.’" See State v. Cheek, 520 S.E.2d 545, 560-61
(N.C. 1999) (quoting State v. Strickland, 361 S.E.2d 882, 888 (N.C.
1987)), cert. denied, 120 S. Ct. 2694 (2000). The trial court instructed
the jury that:

     Generally, voluntary intoxication or voluntary drug induce-
     ment is not a legal excuse for any crime. However, if you
     find that the Defendant was intoxicated or drugged, you
     should consider whether this condition affected his ability to
     formulate a specific intent which is required for the convic-
     tion of first degree murder.

     In order for you to find the Defendant guilty of first degree
     murder, you must find beyond a reasonable doubt that he
     killed the deceased with malice and in the execution of an
     actual specific intent to kill, formed after premeditation and
     deliberation. If, as a result of intoxication or a drugged con-
     dition, the Defendant could not have the specific intent to
     kill the deceased formed after premeditation and delibera-
     tion, he is not guilty of first degree murder as to that theory.

J.A. 120 (emphasis added). In doing so, the trial court deviated from
the North Carolina pattern instruction, which states that the defendant
is not guilty of first degree murder if he "did not have the specific
intent to kill" the deceased formed after premeditation and delibera-
tion. White, 471 S.E.2d at 601 (emphasis added). White asserts that
this mistake improperly shifted the burden of proof from the state to
White in violation of his due process rights under the Fourteenth
Amendment.

  Applying the "plain error" standard of review because White did
not object to the instruction during trial, the North Carolina Supreme
                             WHITE v. LEE                             13
Court rejected White’s due process claim on direct appeal. Immedi-
ately after this "slip of the tongue," id. at 601, the trial court had
instructed the jury as follows:

    Therefore, I charge you that upon considering the evidence
    with respect to the Defendant’s intoxication or drugged con-
    dition, if you have a reasonable doubt as to whether the
    Defendant formulated a specific intent required for a convic-
    tion of first degree murder, you would not return a verdict
    of guilty as to that charge as it relates to premeditation and
    deliberation.

J.A. 120-121. Thus, the state appellate court held that "[a] review of
the entire instruction reveal[ed] that the court did not shift the burden
of proof" and that even "assuming arguendo that the instruction con-
tained error, the error did not have a probable impact on the jury’s
finding of guilt and did not constitute plain error." White, 471 S.E.2d
at 601.

   White asserts that the court’s misstatement of the pattern jury
instruction improperly shifted the burden of proving intent in viola-
tion of In re Winship, 397 U.S. 358 (1970), and Mullaney v. Wilbur,
421 U.S. 684 (1975), and ran afoul of our holding in Guthrie v. War-
den, 683 F.2d 820 (4th Cir. 1982). Although White is correct that a
state must prove each element of an offense of conviction beyond a
reasonable doubt, see In Re Winship, 397 U.S. at 364; Mullaney, 421
U.S. at 703-04, this case is not like our decision in Guthrie. In Guth-
rie, the jury was specifically "instructed that the accused must per-
suade . . . the jury, that . . . he was so intoxicated as to be incapable
of entertaining the specific intent or of possessing the mental state
which is an essential element of the crime for which he is being pros-
ecuted." Guthrie, 683 F.2d at 822 (internal quotation marks omitted
and alterations in original). Because the instruction in Guthrie "im-
posed on the defendant the burden of negating criminal intent by
proving that he acted . . . in a state of extreme intoxication," it ran
afoul of the principles of Mullaney. Id. at 823. White’s jury, in con-
trast, was not instructed that White had the burden of proving the
absence of criminal intent. "Instead, the court correctly focused the
jury’s attention in considering the evidence of intoxication on the
State’s burden of proof by instructing that if the jury had a reasonable
14                            WHITE v. LEE
doubt as to whether defendant formulated a specific intent required
for a first-degree murder conviction, the jury would not find defen-
dant guilty of first degree murder based on premeditation and deliber-
ation." White, 471 S.E.2d at 601.

   We cannot say that North Carolina’s decision in this regard was
contrary to or an unreasonable application of the Supreme Court pre-
cedents. However, even were we to assume that the instruction was
constitutional error and that the North Carolina Supreme Court’s
rejection of the constitutional claim was "contrary to" or "an unrea-
sonable application of" federal law, White is still not entitled to
habeas relief. For purposes of federal habeas review, a constitutional
error is considered harmless unless "the error, in the whole context of
the particular case, had a substantial and injurious effect or influence
on the jury’s verdict." Calderon v. Coleman, 525 U.S. 141, 147
(1998); see also Brecht v. Abrahamson, 507 U.S. 619, 637 (1993).
"[M]ere speculation that the defendant was prejudiced by [the] trial
error" is insufficient. Calderon, 525 U.S. at 146. Rather, "the court
must find that the defendant was actually prejudiced by the error." Id.
Similarly, in the context of erroneous jury instructions, the Supreme
Court has recognized that "[t]he burden of demonstrating that an erro-
neous [jury] instruction was so prejudicial that it will support a collat-
eral attack on the constitutional validity of a state court’s judgment is
even greater than the showing required to establish plain error on
direct appeal." Henderson v. Kibbe, 431 U.S. 145, 154 (1977). "The
question in such a collateral proceeding is whether the ailing instruc-
tion by itself so infected the entire trial that the resulting conviction
violates due process, not merely whether the instruction is undesir-
able, erroneous, or even universally condemned." Id. (internal quota-
tion marks and citations omitted).

   Here, the jury instruction given contained a single misstatement
from the North Carolina pattern jury instruction: the trial court
instructed the jury that the defendant is not guilty of first degree mur-
der if, by reason of intoxication or a drugged condition, he "could not
have" rather than "did not have" the intent to kill his victim. Immedi-
ately after the misstatement, the jury was instructed that it must not
return a verdict of guilty if it had "a reasonable doubt as to whether
[White] formulated a specific intent" due to his intoxication. Accord-
ingly, we cannot say that the instructions given to the jury on the
                             WHITE v. LEE                            15
intoxication defense "had [a] substantial and injurious effect or influ-
ence in determining the jury’s verdict," thereby causing him "actual
prejudice." Brecht, 507 U.S. at 637 (internal quotation marks omit-
ted). Nor was it an error that so infected the trial that the imposition
of the death sentence violated White’s due process rights. See Kibbe,
431 U.S. at 156-57. We are satisfied that the jury would have reached
the same verdict had the single misstatement not occurred and, at a
minimum, view the possibility that the jury might have reached a dif-
ferent verdict had the misstatement not occurred as too speculative to
justify habeas relief. See id.

                                  D.

   White’s next claim is that the trial court erred in submitting as a
mitigating circumstance that White had "no significant history of
prior criminal activity," see N.C. Gen. Stat. § 15A-2000(f)(1),
because the circumstance was unsubstantiated in view of the large
amount of evidence already presented about White’s criminal history.
On direct appeal, the North Carolina court held that the trial court
erred in submitting the "no significant history of prior criminal activ-
ity" mitigating circumstance, but concluded that the error was not
prejudicial to White. See White, 471 S.E.2d at 602-03. The jury was
not told that White requested this mitigating circumstance, or that he
believed it to be warranted, and there is no indication that White was
prejudiced by the mere submission and rejection of the mitigating cir-
cumstance. Id. at 603.

   The crux of White’s complaint, however, is that the erroneous sub-
mission of the mitigating circumstance rendered his trial fundamen-
tally unfair because the State was allowed, as a result of the
submission, to present testimony regarding another alleged sexual
assault committed by White. However, we cannot conclude that
White was actually prejudiced by the admission of the third sexual
assault. The evidence already presented concerning Ewing’s murder
revealed that Ewing was found naked and murdered in her bedroom.
Her hands had been tied behind her back with an electrical cord, she
had been stabbed, and her throat had been slashed. The evidence of
White’s criminal history already presented included evidence of two
sexual assaults committed against other women by placing a sharp
blade to their throats and making them remove clothing. The evidence
16                          WHITE v. LEE
presented regarding the third sexual assault was somewhat similar in
nature to the testimony regarding the two sexual assaults already pre-
sented, although it involved the alleged sexual assault of a seventeen-
year-old, but without the use of a weapon. Given the totality of the
evidence already presented, we cannot say that the state court’s deter-
mination that the error was harmless was an unreasonable one. More-
over, we conclude that the submission of the mitigating circumstance
and admission of the single additional criminal incident did not have
the requisite "substantial and injurious effect or influence" in deter-
mining the jury’s verdict to warrant federal habeas relief. Calderon,
525 U.S. at 147; Brecht, 507 U.S. at 637.

                                  E.

   White’s final claim is that he should have been allowed to question
prospective jurors during voir dire concerning their beliefs about
parole eligibility and that the jury should have been instructed con-
cerning White’s parole eligibility if they gave him a life sentence.
During the juror deliberations, the jury sent a note to the judge
requesting: "A legal definition of ‘life imprisonment.’ In particular
does the sentence allow for the possibility of appeal and/or parole."
J.A. 165. The trial court instructed the jury as follows:

     The question of eligibility of parole is not a proper matter
     for you to consider in recommending punishment and it
     should be eliminated entirely from your considerations and
     dismissed from your minds.

     In considering whether to recommend death or life impris-
     onment, you should determine the question as though life
     imprisonment means exactly what the statute says, impris-
     onment for life in the State’s prison.

J.A. 162.

   White acknowledges that, under North Carolina law, he would
have been eligible for parole if sentenced to life imprisonment on the
capital murder charge. See N.C. Gen. Stat. § 15A-1371(a)(1)
(repealed 1994). However, White asserts that he was entitled to have
                             WHITE v. LEE                             17
the jury told that a life sentence for the capital murder charge, coupled
with the time he would receive if convicted of the other offense and
his age of thirty-five years, would result in no "practical way" or "re-
alistic chance" that he would actually be paroled during his lifetime.
Concluding that the instruction given by the judge was a correct state-
ment of the law, the North Carolina state court found no error and
denied White’s claim on direct appeal.

   In Simmons v. South Carolina, 512 U.S. 154, 171 (1994), the
Supreme Court held that a capital defendant who is ineligible for
parole is entitled to apprise the jury of that fact if the state argues
future dangerousness as a basis for imposing the death penalty.
Recently, the Court declined to adopt "a functional approach" to
parole eligibility questions, "under which . . . [the] court evaluates
whether it looks like the defendant will turn out to be parole ineligi-
ble," and held that "Simmons applies only to instances where, as a
legal matter, there is no possibility of parole if the jury decides the
appropriate sentence is life in prison." Ramdass v. Angelone, 120
S. Ct. 2113, 2121 (2000); see also id. at 2127-28 (O’Connor, J., con-
curring). We, too, have held that the decision in Simmons applies only
to defendants who are parole ineligible, consistently rejecting
attempts to expand Simmons to capital defendants who would be eli-
gible for parole. See Roach v. Angelone, 176 F.3d 210, 220 (4th Cir.),
cert. denied, 120 S. Ct. 401 (1999); Keel v. French, 162 F.3d 263, 270
(4th Cir. 1998), cert. denied, 527 U.S. 1011 (1999); Fitzgerald v.
Greene, 150 F.3d 357, 367 (4th Cir. 1998). Because North Carolina’s
disposition of White’s parole eligibility claims was neither contrary
to nor an unreasonable application of the Supreme Court’s decision
in Simmons, White is not entitled to habeas relief on this basis.

                                  IV.

   For the foregoing reasons, the judgment of the district court deny-
ing White’s petition for writ of habeas corpus pursuant to 28 U.S.C.A.
§ 2254 is affirmed.

                                                            AFFIRMED